314 F. Supp. 2d 500 (2004)
Flora NICHOLAS and Paul Gayter, in their own right and as next friend of S.G., Plaintiff,
v.
WYNDHAM INTERNATIONAL INC., Wyndham Management Corporation, Sugar Bay Club & Resort Corporation, Rick Blyth and Bryan Hornby, Defendants.
No. CIV.2001-147 MR.
District Court, Virgin Islands, D. St. Thomas and St. John.
April 16, 2004.
Daryl C. Barnes, Esq., St. Croix, V.I., Joseph Petrosinelli, Esq., Washington, D.C., for the plaintiffs.
Douglas C. Beach, Esq., St. Thomas, V.I., for defendants Wyndham International Inc., Wyndam Management Corp., Sugar Bay Club & Resort Corp., and Rick Blyth.
John A. Zebedee, Esq., St. Thomas, V.I., for defendant Bryan Hornby.

ORDER
MOORE, District Judge.
On March 29, 2004, I ordered defendant Bryan Hornby and the plaintiffs to complete psychological examinations at the Ron Delugo Federal Building and United States Courthouse on St. Thomas on dates agreeable to both parties between May 17, 2004 and May 28, 2004. The plaintiffs have filed a notice with the Court that S.G. is not available during this period and have suggested alternative dates. In response, the defendant filed a notice with the Court indicating that his experts could only be available during the original two-week period beginning Tuesday, May 25, 2004. The defendant's notice also stated that, *501 outside of the May time period, his experts were only available during the week of June 28, 2004.
Unfortunately, none of the alternative dates suggested by the parties are available for the Court. As I explained in my March 29, 2004 order, the events surrounding the previous attempt to complete psychological examinations have convinced me that I must be available should the neutral observer be unable to resolve any problems that arise during the second attempt to complete these examinations. Given that I cannot be present during any of the alternative dates suggested, the original period of May 17, 2004 to May 28, 2004 remains as the time frame in which these psychological exams must be completed. Considering S.G.'s schedule between May 17, 2004 and May 28, 2004, however, I will allow the plaintiffs to select the particular days during this time period for the examinations, with due allowance for time to complete all of the examinations by May 28, 2004. The plaintiffs must file a notice of their selected dates with the Court and with the defendant no later than Friday, April 23, 2004. I will order the defendant to have his experts ready and available for whatever dates the plaintiffs select. Accordingly, it is hereby
ORDERED that no later than Friday, April 23, 2004, the plaintiffs shall provide notice to the Court and the defendant of the specific days between May 17, 2004 and May 28, 2004 that they will be available for psychological examinations; it is further
ORDERED that the plaintiffs shall select a sufficient number of days so that they will be able to complete all of the examinations, including the untimed written tests, by May 28, 2004; it is further
ORDERED that the defendant's experts shall be ready and available for whatever dates between May 17, 2004 and May 28, 2004 that the plaintiffs select.
Aside from the order relating to the selection of specific dates for the psychological examinations, all of my March 29, 2004 orders remain in place.